DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Status of Claims
This Office Action is in response to the Application’s amendments and remarks filed 01/10/2022 in connection with the RCE.  The Applicant has amended claims 1, 13, and 19.  Claims 14-17 and 20 were previously canceled.  Claims 1-13 and 18-19 are pending and presented for examination.

Reply to Applicant’s Remarks
Applicant’s arguments filed 01/10/2022 have been fully considered and are addressed as follows:
Claim Objection.
	Applicant’s amendment to claim 1 has overcome the objection.  The objection of claim 1 is hereby withdrawn.

35 U.S.C. § 103 Rejections – Claims 1-4, 7-11, 13, and 18.
	The Examiner thanks the Applicant advancing patent prosecution by amending the independent claims to overcome the prior art cited in the Final Rejection of 10/08/2021 and the matters raised in the Examiner’s Advisory Action of 12/20/2021 that was in response to the Applicant’s After Final Consideration Program request of 12/08/2021.
	The Examiner agrees that the claim amendments are supported by the Applicant’s disclosure.
	The Examiner also agrees with the Applicant’s remarks (REM 9-10) that the amendments to the independent claims (claims 1, 13, and 19) overcome the rejection of record.  In particular, Bartels or Chiba alone or in combination does not teach the limitation determining a contingency action to take with the primary vehicle based on the position and the velocity of the primary vehicle and the position and velocity of the or each secondary vehicle, wherein the determined contingency action is based on the position and velocity of at least one of the one or more surrounding secondary vehicles that is behind the primary vehicle. REM 10.  
	However, as discussed below, Bartels discloses determining a contingency action to take with the primary vehicle based on the position and the velocity of the primary vehicle and the position and velocity of the or each secondary vehicle [at least see Bartels FIG. (6, 7); 4:30-44] and Herbach et al. US 9,523,984 B1 teaches wherein the determined contingency action is based on the position and velocity  of at least one of the one or more surrounding secondary vehicles that is behind the primary vehicle [at least see Herbach FIG. 4B; 3:15-23; 6:7-7:6; 19:7-19]. Further as discussed below, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartels with Chiba and Herbach]. See Claim Rejections - 35 USC § 103 below.

	35 U.S.C. § 103 Rejections – Claims 2-4 and 7-11
	Because claim 1 is properly rejected under 35 U.S.C. § 103 as being unpatentable over Bartels in combination with Chiba and Herbach, claims 2-4 and 7-11, which depend from claim 1, are also determined to be unpatentable over Bartels in view of Chiba and Herbach.

	35 U.S.C. § 103 Rejections – Claim 13
	Regarding independent claim 13, for the reasons given above with respect to claim 1, claim 13 is also determined to be properly rejected under 35 U.S.C. § 103 as being unpatentable over Bartels in combination with Chiba and Herbach.

	35 U.S.C. § 103 Rejections – Claim 18
	Because claim 13 is properly rejected under 35 U.S.C. § 103 as being unpatentable over Bartels in combination with Chiba and Herbach, claim 18 which depends from claim 13, is also determined to be unpatentable over Bartels in view of Chiba and Herbach
	
	35 U.S.C. § 103 Rejections – Claims 5 and 6
	Because claim 1 is determined to be unpatentable over Bartels in combination with Chiba and Herbach, Applicant’s argument with respect to claims 5 and 6 are not persuasive.

	35 U.S.C. § 103 Rejections – Claim 12
	Because claim 1 is determined to be unpatentable over Bartels in combination with Chiba and Herbach, Applicant’s argument with respect to claim 12 is  not persuasive.

	35 U.S.C. § 103 Rejections – Claim 19
	As discussed above with respect to claims 1 and 13, the Examiner agrees with the Applicant’s remarks that Bartels in combination with Chiba and Oshida or Okumura does not teach the limitation determining a contingency action to take with the primary vehicle based on the position and the velocity of the primary vehicle and the position and velocity of the or each secondary vehicle, wherein the determined contingency action is based on the position and velocity of at least one of the one or more surrounding secondary vehicles that is behind the primary vehicle. REM 12.  
	However, as discussed below, Bartels discloses determining a contingency action to take with the primary vehicle based on the position and the velocity of the primary vehicle and the position and velocity of the or each secondary vehicle [at least see Bartels FIG. (6, 7); 4:30-44] and Herbach et al. US 9,523,984 B1 teaches wherein the determined contingency action is based on the position and velocity  of at least one of the one or more surrounding secondary vehicles that is behind the primary vehicle [at least see Herbach FIG. 4B; 3:15-23; 6:7-7:6; 19:7-19]. Further as discussed below, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartels with Chiba and Herbach]. See Claim Rejections - 35 USC § 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Bartels et al. US 9,463,799 B1 (“Bartels”) in view of Chiba US 2018/0208211 A1 (“Chiba”) and Herbach et al. US 9,523,984 B1 (“Herbach”).

As per Claim 1.
	Bartels discloses [a] method of controlling a primary vehicle comprising an automated driving system for driving the primary vehicle autonomously when the primary vehicle is in an autonomous mode [at least see Bartels abstract (a method and apparatus for controlling a highly automatic or fully automatic driving function of a motor vehicle that is traveling)], the primary vehicle also being operable manually by a driver when in a manual mode [at least see Bartels FIG. 4 (8); 4:45-48 (then the corresponding automatic driving function is blocked by the blocking step 8.)], the method comprising: 
	. . . 
	determining a primary vehicle driving state, where the primary vehicle driving state comprises a position and velocity of the primary vehicle [at least see Bartels FIG. (1); 3:50-55 (the position, speed, and direction of travel of the ego vehicle are determined in a first step 1)];
	acquiring vehicle data from one or more surrounding secondary vehicles, wherein the vehicle data comprises parameters defining a driving state for each secondary vehicle indicative of a position and velocity of the respective secondary vehicle [at least see Bartels FIG. (2); 3:61-67 (the driving data from the further vehicles comprise at least the respective vehicle speed, position, and direction of travel thereof.)];
	making an assessment of the  driving state for each respective secondary vehicle [at least see Bartels FIG. (4); 4:11-17 (In a fourth step 4, the received driving data from the further vehicles in the surroundings of the ego vehicle are evaluated in respect of position and direction of travel to ascertain vehicles traveling ahead. In other words, the large number of the transmitted positions of the further vehicles is used to form a subset of those further vehicles that are traveling ahead of the ego vehicle)]
	determining a contingency action to take with the primary vehicle based on the position and the velocity of the primary vehicle and the position and velocity of the or each secondary vehicle [at least see FIG. (6, 7); 4:30-44 (In a comparison step 6, the vehicle speeds of the vehicles traveling ahead are compared with a prescribed speed range based on the speed of the motor vehicle . . . [i]f all speeds of the vehicles traveling ahead are within the speed range described above, the desired highly automatic or fully automatic driving function is activated in the next step 7.];
	outputting the contingency action to at least one system of the primary vehicle to drive the primary vehicle autonomously in accordance with the determined contingency action [at least see FIG. (6, 7); 4:30-44 (In a comparison step 6, the vehicle speeds of the vehicles traveling ahead are compared with a prescribed speed range based on the speed of the motor vehicle . . . [i]f all speeds of the vehicles traveling ahead are within the speed range described above, the desired highly automatic or fully automatic driving function is activated in the next step 7.]
	Bartels does not specifically disclose determining failure of the driver to accept a request to switch the primary vehicle to the manual mode when the primary vehicle is in the autonomous mode. 
	However, Chiba teaches determining failure of the driver to accept a request to switch the primary vehicle to the manual mode when the vehicle is in the autonomous mode [at least see Chiba FIG. 3 (S124 – S130); ¶ 56 (the traveling control unit 10 determines whether or not an acceptance condition regarding the driver for transition to the manual driving mode is met)].; 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control for a high or fully automatic driving function of a motor vehicle disclosed in Bartels by determining when the vehicle operator fails to accept switching the a manual driving mode as taught by Chiba and taking corrective action as also taught by Chiba [Chiba ¶ 58] in order to ensure vehicle safety when an abnormality makes automatic driving not possible [Chiba ¶ 49] and the vehicle operator fails to take control.
	Bartels also does not specifically disclose, but Herbach teaches wherein the determined contingency action is based on the position and velocity  of at least one of the one or more surrounding secondary vehicles that is behind the primary vehicle [at least see Herbach FIG. 4B; 3:15-23 (identifying a location where it is safe/suitable for pulling over an autonomous vehicle along the side of the road); 6:7-7:6 (using radar and LIDAR to determine the range, altitude, direction, or speed of the object) Note: Herbach reads on position of the surrounding secondary vehicles because determining the range and direction determines the relative position of the object); 19:7-19 (autonomous vehicle encounters an emergency scenario and needs to pull over and stop and the autonomous vehicle identifies a region 452 ahead of the vehicle as suitable for pulling over and stopping); 19:29-34 (the computing device identifies two objects within the vicinity of the autonomous vehicle that includes a vehicle (458) traveling behind the autonomous vehicle; 19:34-40 (the computing device may determine that the road is such that the autonomous vehicle 450 may be able to park in region 452 at location 456 and still leave room for vehicle 458 to safely pass the parked autonomous vehicle 450 along trajectory 462 or a similar trajectory without hitting the autonomous vehicle 450 or taking up too much space of the lane that vehicle 460 is in.].
	Bartels teaches controlling a fully autonomous vehicle based on the position, speed, direction of the autonomous vehicle and driving data received from surrounding vehicles and Chiba teaches taking an autonomous vehicle taking an emergency evacuation when the vehicle operator fails to take over manual operation of the vehicle after a prescribe time has elapsed [Chiba FIG. 3 (S124-S130)] and Herbach teaches identifying a location where it is safe/suitable for pulling over an autonomous vehicle along the side of the road when the autonomous vehicle encounters an emergency scenario based on considering a vehicle that is traveling behind the autonomous vehicle.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control for a high or fully automatic driving function of a motor vehicle disclosed in Bartels by determining when the vehicle operator fails to accept switching the a manual driving mode as taught by Chiba and taking corrective action as also taught by Chiba [Chiba ¶ 58] in order to ensure vehicle safety when an abnormality makes automatic driving not possible [Chiba ¶ 49] and the vehicle operator fails to take control and in those emergency scenarios as taught by Chiba to find a safe location of the side of the road to pull over and stop the autonomous vehicle as taught by Herbach and consider the vehicle that is traveling behind the autonomous vehicle when identifying the safe location to pull over and stop as taught by Herbach to ensure safety of the passengers of the autonomous vehicle and the vehicle behind the autonomous vehicle to prevent an accident by ensuring the vehicle behind the autonomous vehicle can safely pass [Herbach 19:35-41].

As per Claim 2.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, and Bartels further discloses further comprising acquiring vehicle data by communicating directly with one or more of the one or more secondary vehicles [at least see Bartels FIG. (2); 3:61-67 (step 2 involves the driving data from further vehicles in the surroundings of the motor vehicle being received by the ego vehicle by means of vehicle-to-vehicle communication)].

As per Claim 3.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, and Bartels further discloses further comprising acquiring vehicle data by communicating with a remote controller, wherein at least one secondary vehicle transmits data relating to its driving state to the remote controller, which forwards the data from each secondary vehicle to the primary vehicle [at least see Bartels FIG. (2); 2:3-8 (The driving data from the vehicles traveling ahead are transmitted to the ego vehicle either by means of vehicle-to-vehicle communication, also referred to as V2V communication, and/or by means of vehicle-to-infrastructure communication, also referred to as V2I communication.); 3:61-67].
	Note: under the broadest reasonable interpretation of the term “remote controller” consistent with the specification, the term does not exclude the vehicle-to-infrastructure communication device disclosed in Bartels.

As per Claim 4.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, and Bartels further discloses further comprising acquiring vehicle data by communicating directly with each secondary vehicle that is in close proximity to the primary vehicle to obtain vehicle data from each secondary vehicle that is in close proximity to the primary vehicle [at least see Bartels FIG. (2); 3:61-67 (step 2 involves the driving data from further vehicles in the surroundings of the motor vehicle being received by the ego vehicle by means of vehicle-to-vehicle communication)], and communicating with a remote controller to obtain vehicle data from each secondary vehicle that is not in close proximity to the primary vehicle [at least see Bartels FIG. (2); 2:3-8 (The driving data from the vehicles traveling ahead are transmitted to the ego vehicle either by means of vehicle-to-vehicle communication, also referred to as V2V communication, and/or by means of vehicle-to-infrastructure communication, also referred to as V2I communication.); 3:61-67].
	Note the recited terms close proximity and not in close proximity are relative terms and do not provide any meaningful distinction as to when a vehicle is in close proximity and when a vehicle is not in close proximity.  Accordingly, Bartels reads on this limitation because Bartels discloses communicating with all secondary vehicles either via V2V or V2I.

As per Claim 7.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, but Bartels does not specifically disclose further comprising issuing the request to switch to the manual mode through a driver information system of the primary vehicle.
	However, Chiba teaches this further comprising issuing the request to switch to the manual mode through a driver information system of the primary vehicle [at least see Chiba FIG. 1 (28), FIG. 3 (S124); ¶ 55 (At step S124, the traveling control unit 10 notifies the driver of information indicating that a transition from the automatic driving mode to the manual driving mode will be made.)].

As per Claim 8.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, but Bartels does not specifically disclose further comprising determining failure of the driver to accept the request to switch the primary vehicle to the manual mode within a predetermined time period.
	However, Chiba teaches further comprising determining failure of the driver to accept the request to switch the primary vehicle to the manual mode within a predetermined time period [at least see Chiba FIG. 3 (S128); ¶ 57 (At step S128, the traveling control unit 10 determines whether or not a prescribed wait time over which to wait for the acceptance condition to be met has elapsed.)].

As per Claim 9.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, but Bartels does not specifically disclose further comprising determining failure of the driver to accept the request to switch the primary vehicle to the manual mode from a lack of driver input to one or more vehicle systems within a predetermined time period. 
	However, Chiba teaches further comprising determining failure of the driver to accept the request to switch the primary vehicle to the manual mode from a lack of driver input to one or more vehicle systems within a predetermined time period [at least see Chiba FIG. 3 (S126); ¶ 56 (the traveling control unit 10 determines that the acceptance condition is met under a condition that the driver has inputted an override operation, such as a steering wheel operation, an accelerator operation, a brake operation, or the like.)].

As per Claim 10.
Bartels in combination with Chiba and Herbach discloses [t]he method of claim 9, but Bartels does not specifically disclose, wherein the vehicle systems comprise at least one of the following: a steering system; and a braking system.  
	However, Chiba teaches wherein the vehicle systems comprise at least one of the following: a steering system; and a braking system [at least see Chiba FIG. 3 (S126); ¶ 56 (the traveling control unit 10 determines that the acceptance condition is met under a condition that the driver has inputted an override operation, such as a steering wheel operation, an accelerator operation, a brake operation, or the like.)].

Regarding Claims 7 to 10:  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control for a high or fully automatic driving function of a motor vehicle disclosed in Bartels by determining when the vehicle operator fails to accept switching the a manual driving mode as taught by Chiba and taking corrective action as also taught by Chiba [Chiba ¶ 58] in order to ensure vehicle safety when an abnormality makes automatic driving not possible [Chiba ¶ 49] and the vehicle operator fails to take control.

As per Claim 11.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, and Bartels further discloses further comprising acquiring the vehicle data from each secondary vehicle at the primary vehicle [at least see Bartels FIG. (2); 3:61-67 (step 2 involves the driving data from further vehicles in the surroundings of the motor vehicle being received by the ego vehicle by means of vehicle-to-vehicle communication)] and determining the contingency action at the primary vehicle [at least see FIG. (6, 7); 4:30-44 (In a comparison step 6, the vehicle speeds of the vehicles traveling ahead are compared with a prescribed speed range based on the speed of the motor vehicle . . . [i]f all speeds of the vehicles traveling ahead are within the speed range described above, the desired highly automatic or fully automatic driving function is activated in the next step 7.]. 
	Note: under the broadest reasonable interpretation of this claim, the two recitations are separate, that is the determining the contingency action at the primary vehicle does not require acquiring the vehicle data from each secondary vehicle at the primary vehicle and vice versa.  

As per Claim 13.
	Claim 13 an apparatus claim (a vehicle controller for) contains limitations analogous to Claim 1 a process claim (a method for).  For the reasons give above with respect to claim 1, claim 13 is also determined to be unpatentable under 35 U.S.C. § 103 over Bartels in view of Chiba.

As per Claim 18.
	Bartels in combination with Chiba and Herbach discloses the vehicle controller of claim 13 and Bartels further discloses [a] vehicle comprising [at least see Bartels 3:63 (ego vehicle)].

	Claims 5 to 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Bartels in view of Chiba and Herbach as applied to claim 1 above and further in view of Micks et al. US 2017/0131719 A1 (“Micks”).

As per Claim 5.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, but Bartels does not specifically disclose further comprising obtaining data from an on-board sensor of the primary vehicle to supplement the vehicle data from each secondary vehicle.
	However, Micks teaches further comprising obtaining data from an on-board sensor of the primary vehicle to supplement the vehicle data from each secondary vehicle [at least see Micks Abstract (The prediction component is configured to predict future movement of the proximal vehicle through the intersection based on a state of the turn signal indicator.); ¶ 13 (perception systems about the body language of drivers in other vehicles, and the other vehicles' motion and turn signals); 24 (The automated driving/assistance system 102 includes a driver intent component 104, which may predict a future movement of a different vehicle based on one or more of V2V or V2X communications, turn signal indicators, driver body language, and vehicle movement.)].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control for a high or fully automatic driving function of a motor vehicle disclosed in Bartels and add the ability to predict the movement of other vehicles on the road based on V2V, V2X, and signal indicators as taught by Micks in order to improve vehicle safety when autonomous vehicle are operating alongside of non-autonomous vehicles by predicting the motion of human-driven vehicles [Micks ¶ 12].

As per Claim 6.
	Bartels in combination with Chiba and Herbach discloses [t]he method of claim 1, but Bartels does not specifically disclose wherein the vehicle data from each secondary vehicle further includes at least one of the following: velocity; acceleration; indicator state; braking state; planned actions; location; driving mode; and terrain type. 
	However, Micks teaches wherein the vehicle data from each secondary vehicle further includes at least one of the following: velocity; acceleration; indicator state; braking state; planned actions; location; driving mode; and terrain type [at least see Micks Abstract (The prediction component is configured to predict future movement of the proximal vehicle through the intersection based on a state of the turn signal indicator.); ¶ 13 (perception systems about the body language of drivers in other vehicles, and the other vehicles' motion and turn signals); 24 (The automated driving/assistance system 102 includes a driver intent component 104, which may predict a future movement of a different vehicle based on one or more of V2V or V2X communications, turn signal indicators, driver body language, and vehicle movement.)].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control for a high or fully automatic driving function of a motor vehicle disclosed in Bartels and add the ability to predict the movement of other vehicles on the road based on V2V, V2X, and signal indicators as taught by Micks in order to improve vehicle safety when autonomous vehicle are operating alongside of non-autonomous vehicles by predicting the motion of human-driven vehicles [Micks ¶ 12].

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Bartels in view of Chiba and Herbach as applied to claim 1 above and further in view of Ross et al. US 2016/0334230 A1 (“Ross”) and Kumar et al. WO 2017142931 (“Kumar”).

As per Claim 12:  
	Bartels in view of Chiba and Herbach discloses [t]he method of claim 1, but Bartels does not specifically disclose further comprising: 
	transmitting the primary vehicle driving state and a signal from the primary vehicle to a remote controller,
	the signal indicating failure of the driver to accept the request to switch the primary vehicle to the manual mode,
	acquiring the vehicle data from each secondary vehicle at the remote controller,
	determining, at the remote controller, the contingency action to take with the primary vehicle based on the primary vehicle driving state and the vehicle data from each secondary vehicle; and 
	outputting the contingency action from the remote controller to the automated driving system of the primary vehicle. 
	However, Ross teaches transmitting the primary vehicle driving state and a signal from the primary vehicle to a remote controller [at least see Ross FIG. 8; ¶ 115 that teaches that discloses the human vehicle guidance assistance system receives a guidance assistance request from an autonomous vehicle];
	Kumar teaches the signal indicating failure of the driver to accept the request to switch the primary vehicle to the manual mode [at least see Kumar FIG. 10; ¶¶ 94, 104 that teaches a predetermined period may be initiated to determine if vehicle control has been transferred and when control has not been transferred the vehicle may take action to place itself in a safe autonomous mode wherein, a driver notification to the vehicle that the driver has taken control may be through some sort of physical act such as by moving the steering wheel or applying pressure to the accelerator or brake pedal or activating a button, etc.]; 
	Ross also teaches acquiring the vehicle data from each secondary vehicle at the remote controller [at least see Ross FIG. 8; ¶ 114 that discloses the human vehicle guidance assistance system monitors human driven vehicles of the fleet that includes identifying the current location of the individual vehicles, as well as a state of operation for each vehicle];
	determining, at the remote controller, the contingency action to take with the primary vehicle based on the primary vehicle driving state and the vehicle data from each secondary vehicle [at least see Ross FIG. 8; ¶¶ 115-117 that teaches the human vehicle guidance assistance system instructs and/or guides the autonomous vehicle to a meeting location, selects a human driven vehicle to act as a guide in assisting the autonomous vehicle and sends instructions to the human driven vehicle to drive to the meeting place];
	outputting the contingency action from the remote controller to the automated driving system of the primary vehicle [at least see Ross FIG. 8; ¶¶ 115, 118 that teaches the human vehicle guidance assistance system instructs and/or guides the autonomous vehicle to a meeting location; and at the meeting location, the autonomous vehicle 101 can initiate tracking of the human driven guide vehicle.]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control for a high or fully automatic driving function of a motor vehicle disclosed in Bartels by using a remote controller (human vehicle guidance assistance system) to identify and assign a vehicle to lead the vehicle in Bartels as taught by Ross when the operator of the autonomous vehicle has not taken control of the vehicle as taught by Kumar and the autonomous vehicle cannot safely progress on its trip due to a low confidence value as taught by Ross in order to improve roadway safety when autonomous vehicle are operating on the roadway in order to overcome situations where the autonomous vehicle cannot safely operate by assisting the navigation function of the autonomous vehicle by programming it to simply track another vehicle through a unknown or challenging condition [Ross ¶ 22].

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Bartels in view of Chiba, Herbach and Oshida et al. US 20180253977 A1 (“Oshida”) or Okumura et al. US 2017/0045885 A1 (“Okumura”).

As per Claim 19: 
	Bartels in combination with Chiba and Herbach discloses all the limitations of claim 19, except for the remote controller.  See rejection of claims 1 and 13 above.
	Oshida teaches a remote controller [at least see Oshida ¶¶ 137-139 that teaches the first vehicle that includes a plurality of travel lanes and wherein the first vehicle detects a hazard, captures an image of the hazard, and determines the lane location of said hazard then transmits this information or image to a database or server, which may record or store this image and lane level location information.  Where the server or the first vehicle may identify the hazard and the first vehicle may transmit the image or information directly to a second vehicle
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control for a high or fully automatic driving function of a motor vehicle disclosed in Bartels by transmitting information regarding hazards to a database or server as taught by Oshida so that the guided vehicle in Bartels receives the image or hazard as taught by Oshida so that the guided vehicle may perform an automatic lane change and avoid the hazard [Oshida ¶ 140].
	Further, Okumura also teaches a remote controller [at least see at least see Okumura FIG. 3; ¶ 10 (computer devices, systems, and methods for remotely operating an autonomous vehicle . . . The captured data can be sent to a remote operator. The remote operator can manually operate the vehicle remotely or issue commands to the autonomous vehicle to be executed by various vehicle systems.)]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control for a high or fully automatic driving function of a motor vehicle disclosed in Bartels by including remote control as taught by Okumura in order to improve the automatic vehicle’s ability to operate in complex or hazardous environments because some driving environments that the vehicle encounters are too complex or hazardous to rely exclusively on the autonomous systems [Okumura ¶ 3]. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317. The examiner can normally be reached M-F 8-5 EST.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/
Primary Examiner, Art Unit 3668